Third District Court of Appeal
                           State of Florida

                   Opinion filed January 20, 2021.


                          ______________

                           No. 3D19-762
                    Lower Tribunal No. 15-23633
                       ________________


                        Timothy Lawrence,
                            Appellant,

                                 vs.

                        The State of Florida,
                             Appellee.

      An Appeal from the Circuit Court for Miami-Dade County, Milton
Hirsch, Judge.

      Carlos J. Martinez, Public Defender, and Stephen J. Weinbaum,
Assistant Public Defender, for appellant.

      Ashley Moody, Attorney General, and Ivy R. Ginsberg, Assistant
Attorney General, for appellee.


Before LOGUE, LINDSEY, and LOBREE, JJ.

     PER CURIAM.
                       ON CONFESSION OF ERROR

      Timothy Lawrence appeals an order revoking his probation. The

revocation order neither indicates that Mr. Lawrence admitted to committing

the violations nor that it is based on evidence adduced at a revocation

hearing. See McCloud v. State, 653 So. 2d 453, 454–56 (Fla. 3d DCA

1995) (holding that trial court is required to provide written statement of

reasons for revocation, and evidence relied upon in making that finding).

      The State concedes there is nothing in the record to show either that

a revocation hearing took place or that Mr. Lawrence admitted to the

probation violations. Based on our review of the record, and the State’s

proper confession of error, we vacate the revocation order and remand to

the trial court for further proceedings.

      Reversed and remanded.




                                           2